DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3-40, 43-91, 94-96, 98-99, 101-103, and 105-156 are cancelled. Claims 2, 41-42, 92-93, 97, 100 and 104 are pending. Claims 97 and 100 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/19/21.
Claims 2, 41-42, 92-93, and 104 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement filed on 2/4/22 has been considered.  A signed copy is enclosed. The references lined through were not considered because the references were not provided by Applicant. 

Compliance with 37 CFR §§ 1.821—1.825
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  The amendments to the drawings filed 2/4/22 place the application in compliance with the requirements of 37 C.F.R. §§ 1.821-1.825 with regard to Figure 1, 18 and 24. 

Objections Withdrawn
The objection to the abstract of the disclosure because the abstract contains acronyms and/or abbreviations that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 2 because of the following informalities:  the claim contains acronyms and/or abbreviations that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

The objection to claim 104 because of the following informalities:  the claim contains acronyms and/or abbreviations that should be spelled out upon first occurrence is withdrawn in light of applicant’s amendments thereto. 

New Objections
Claim 92 is objected to because of the following informalities:  the phrase “comprises a ActRIIB” should be amended to read “comprises an ActRIIB”.  Appropriate correction is required.

Claims 2 and 92 are objected to because of the following informalities:  the subparts are listed as “a.” which contains a period.  The subparts should be marked as “(a)” or “a)”. MPEP 608.01(m) states that each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Appropriate correction is required.

Claim Rejections Withdrawn
The rejection of claims 92, 93, and 104 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in light of applicant’s amendments thereto. The rejection to claim 30 is rendered moot by cancellation of the claim.  

The rejection of claim(s) 2, 41-42, 92-93, and 104 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Kumar et al (US 2016/0298093 A1; filed 4/6/16; published 10/13/16) is withdrawn in light of applicant’s amendments thereto. The rejection to claim 22, 30, and 91 is rendered moot by cancellation of the claim.  

The rejection of claims 2, 41-42, 92-93, and 104 on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,227,393 is withdrawn in light of applicant’s amendments thereto. The rejection to claim 30 is rendered moot by cancellation of the claim.  

Claim Rejections Maintained
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
The rejection of claims 2, 41-42, 92-93, and 104 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. The rejection of claims 22, 30, 52, and 91 is rendered moot by cancellation of the claims.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.
The instant claims are drawn to a method of treating cancer or a tumor in a patient comprising administering to a patient in need thereof (1) an ActRII antagonist where the antagonist comprises a fusion protein comprising an amino acid sequence that is at least 90% identical to amino acids 29-109 of SEQ ID NO:1 and an immunoglobulin Fc domain, and (2) a TGFbeta antagonist, wherein the TGF beta antagonist is a pan-specific antibody that binds TGFbeta-1, -2, and -3. and each of the antagonists is administered in an effective amount. Various cancers can be treated as listed in instant claim 22. The term “antagonize” is defined in the specification as “refers to the process of inhibiting a protein and/or gene (e.g., by inhibiting or decreasing that protein's gene expression or by inducing an active protein to enter an inactive state) or decreasing a protein's and/or gene's activity.” Therefore, there are two extremely broad genera of agents that encompass a broad set of fusion polypeptides and a broad class of antibodies. In addition to the antagonist function for each genus, they both must be able to treat leukemia or other tumors as an additional function. The instant specification sets forth structurally related examples of ActRII antagonist polypeptides labeled as SEQ ID NOs: 1, 2, 3, 4, 5, 6, 58, 59, 60, 63, 64, 65, 66, 68, 69, 70, 73, 77, 78, 128, 131, 132, and 133. The examples are further allowed to have up to 30% variation, which can encompass dozens of amino acid mutations. Further, TGFbeta antagonist examples are presented as SEQ ID NO: 34 and SEQ ID NO:35, and similar number of mutations are permitted. No other examples from any other type of molecule genus have been presented. Only a single species of each of the genera has been administered to treat any disease, and the antibody was not described by its sequences, therefore it is unclear exactly which antibody was tested. Further, the claims are not limited to any particular fusion protein or antibody. The ActRII antagonist fusion polypeptide can have up to 10% variation in the 80 amino acid claimed peptide sequence, which means that up to 8 amino acids can be varied at any position, and the fusion protein can comprise any additional sequences as encompassed by the transitional phrase “comprises.” 
The claims further require administration of one or more additional immune-oncology agents as named in claim 42. These can include agents that are PDL1 binding agents, CD20-directed cytolytic binding agents, CTLA-4 binding agents and PD-1 binding agents. Like the antagonist genera above, these agents are defined by their function, which requires binding to a specific target protein. There are no specific examples of species within these genera that are presented in the specification. 
None of the claimed genera of agents have a correlation between their structure and their function. The claim requires that the peptide exhibit antagonist and/or binding functions, as well as broad spectrum cancer or tumor treatment activity,  but the specification provides no guidance regarding which species or variants are capable of the required functions.  Therefore, the specification provides insufficient written description to support the genus encompassed by the claim.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that 
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

With the exception of SEQ ID NOs: 1, 2, 3, 4, 5, 6, 58, 59, 60, 63, 64, 65, 66, 68, 69, 70, 73, 77, 78, 128, 131, 132, and 133 for the ActRII antagonist, and SEQ ID NO: 34 and SEQ ID NO:35 for the TGFbeta antagonist, the skilled artisan cannot envision the detailed chemical structure of the encompassed polypeptides, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. The nucleic acid and/or protein itself is required. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404. 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines Inc. , 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli , 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  Lockwood, 107 F.3d at 1572, 41 USPQ2datl966.

Protein chemistry is one of the most unpredictable areas of biotechnology. This unpredictability prevents prediction of the effects that a given number or location of mutation will have on a protein. As taught by Skolnick et al (Trends Biotechnol. 2000 Jan;18(1):34-9), sequence based methods for predicting protein function are inadequate because of the multifunctional nature of proteins (see e.g. abstract). Further, just knowing the structure of the protein is also insufficient for prediction of functional sites (see e.g. abstract). Sequence to function methods cannot specifically identify complexities for proteins, such as gain and loss of function during evolution, or multiple functions possible within a cells (see e.g. page 34, right column). Skolnick advocates determining the structure of the protein, then identifying the functionally important residues since using the chemical structure to identify functional sites is more in line with how a protein actually works (see e.g. page 34, right column). 
 The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine reside at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.  
Further, Miosge (Proc Natl Acad Sci U S A. 2015 Sep 15;112(37):E5189-98) teach that Short of mutational studies of all possible amino acid substitutions for a protein, coupled with comprehensive functional assays, the sheer number and diversity of missense mutations that are possible for proteins  means that their functional importance must presently be addressed primarily by computational inference (see e.g. page E5189, left column). However, in a study examining some of these methods, Miosge shows that there is potential for incorrect calling of mutations (see e.g. page E5196, left column, top paragraph). The authors conclude that the discordance between predicted and actual effect of missense mutations creates the potential for many false conclusions in clinical settings where sequencing is performed to detect disease-causing mutations (see e.g. page E5195, right column, last paragraph). The findings in their study show underscore the importance of interpreting variation by direct experimental measurement of the consequences of a candidate mutation, using as sensitive and specific an assay as possible (see e.g. page E5197, left column, top paragraph). Additionally, Bork (Genome Research, 2000,10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).  
Given the teachings of these references that point out the limitations and pitfalls of using sequence to predict functions, and the lack of a representative number of species across the breadth of the genus, one of skill in the art would reasonably conclude that only the sequences presented as SEQ ID NO, but not the full breadth of the claims, meet the written description provision of 35 USC 112(a).  
	Regarding the encompassed antibody species, the functional characteristics of antibodies (including binding specificity and affinity are dictated on their structure.  Amino acid sequence and conformation of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. For example, Vajdos et al. (J Mol Biol. 2002 Jul 5;320(2):415-28 at 416) teaches that, “ … Even within the Fv, antigen binding is primarily mediated by the complementarity determining regions (CDRs), six hypervariable loops (three each in the heavy and light chains) which together present a large contiguous surface for potential antigen binding. Aside from the CDRs, the Fv also contains more highly conserved framework segments which connect the CDRs and are mainly involved in supporting the CDR loop conformations, although in some cases, framework residues also contact antigen. As an important step to understanding how a particular antibody functions, it would be very useful to assess the contributions of each CDR side-chain to antigen binding, and in so doing, to produce a functional map of the antigen-binding site."  The art shows an unpredictable effect when making single versus multiple changes to any given CDR. For example, Brown et al. (J Immunol. 1996 May;156(9):3285-91 at 3290 and Tables 1 and 2), describes how the VH CDR2 of a particular antibody was generally tolerant of single amino acid changes, however the antibody lost binding upon introduction of two amino changes in the same region.
	Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself even when preparation of such an antibody would be routine and conventional. Amgen, 872 F.3d at 1378-79. A key role played by the written description requirement is to prevent “attempt[s] to preempt the future before it has arrived.”  Ariad at 1353, (quoting Fiers v. Revel, 984 F.2d at 1171).  Upholding a patent drawn to a genus of antibodies that includes members not previously characterized or described could negatively impact the future development of species within the claimed genus of antibodies.  In the instant application, neither the art nor the specification provide a sufficient representative number of antibodies or a sufficient structure-function correlation to meet the written description requirements.
Further, establishing an effective dose for treatment of a condition is highly unpredictable. The FDA Guideline for Industry Dose-response Information to Support Drug Registration (ICH-E4, Nov 1994), teaches that selection of a dose is based on the shape and location of the population average dose response for both desirable and undesirable effects (see pages 1-5). Choice of an effective dose might also be affected by potential intersubject variability in pharmacodynamic response to a given blood concentration level, or by anticipated intersubject pharmacokinetic differences, such as could arise from nonlinear kinetics, metabolic polymorphism, or a high potential for pharmacokinetic drug-drug interactions. It is entirely possible that different physicians and even different regulatory authorities, looking at the same data, would make different choices as to what would constitute an “effective dose”. In adjusting the dose in an individual patient after observing the response to an initial dose, what would be most helpful is knowledge of the shape of individual dose-response curves, which is usually not the same as the population (group) average dose-response curve. Study designs that allow estimation of individual dose-response curves could therefore be useful in guiding titration, although experience with such designs and their analysis is very limited. In utilizing dose-response information, it is important to identify, to the extent possible, factors that lead to differences in pharmacokinetics of drugs among individuals, including demographic factors (e.g., age, gender, race), other diseases (e.g., renal or hepatic failure), diet, concurrent therapies, or individual characteristics (e.g., weight, body habitus, other drugs, metabolic differences) (see pages 1-5). Here, Applicant has claimed an extremely broad genus for two different types of antagonist agents, and requires effective concentrations for each of them, even those that have not been tested and those that have not yet been discovered or synthesized. One of skill in the art would not be able to immediately envisage the effective dose for these genera of agents. 
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow person of ordinary skill in the art to recognize that he or she invented what is claimed’”. The courts have decided: the purpose of the "written description" requirement is broader than to merely explain how to "make and use"; the Applicant must convey with reasonable clarity to those skilled in the art, that as of the filing date sought, he or she was in possession of the invention. The invention is for purposes of the “written description” inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). 
Furthermore, the written description provision of 35 USC §112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993). And Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Moreover, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus. However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has the Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed. 
Therefore for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that Applicant had possession of the claimed invention at the time the instant application was filed.

Applicant’s Arguments
Applicant argues:
1. Applicant has amended claim 2 to specify that the ActRIIB antagonist has a sequence that is at least 90% identical to amino acids 29-109 of SEQ ID NO:1. and an immunoglobulin Fc domain, as well as a pan-specific anti-TGF antibody that binds TGF beta 1, 2, and 3.  The structural features of the claims are therefore described. 
2. One of skill in the art would have appreciated that the technical effects emerging from the teachings are much broader than the specific exemplary ActRII and TGFbeta antagonists tested in the specification. The skilled artisan would not need to perform any undue experimentation to generate the antagonists within the structural parameters of the claims while maintaining functional characteristics. AT the time of earliest effective filing date, general molecular biology tools  were known and could be applied without undue experimentation to generate nucleic acids encoding the variant proteins that retain a known, desired activity. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. Applicant is relying on a limited number of examples to provide the description of two broad genera of agents. The claims name a number of required functions, including binding to one or more ligands, having antagonist behavior for the bound proteins, and treating leukemia and “tumors,” which could be a very large genus of diseases (see also rejection under 35 USC 112(b) for issues relating to interpretation of the claim language). One of skill in the art would not be able to immediately envisage the claimed agents (see MPEP 2163), and instead would have to engage in experimentation to identify the encompassed agents that possess the required functions. The fact that experimentation is required suggests that there is not sufficient description for the skilled artisan to practice the invention based on the disclosure provided by Applicant. Further, Applicant has not provided a representative number of species for either genera of antagonists. Applicant has provided only a small number of protein sequences for the ActRIIB proteins that are encompassed, allowing up to 10% variation. There are at least 8 possible parent proteins that can be varied. The smallest of these proteins is 80 amino acids long, which would yield up to 8 potential mutations at any of the sites in the protein. In just this one example, there would be over 2 million proteins. This does not account for the other potential proteins, which are even longer, or any number of variations in sequence having less than 8 mutations. Therefore, millions of proteins are encompassed in just this one genus. It is an understatement to say that the claims are broadly drawn. Even more complexity is added by Applicant not providing species of described pan TGFbeta antibodies. There is one antibody used in an example, but the sequences are not provided, and not specific antibodies are disclosed. This means that one of skill in the art would have no idea about the structure that correlates with the required function, and screening would be required to first identify pan-TGFbeta antibodies, and then to identify the antibodies in that genus that have the additional required functions. Since Applicant has not provided the structure/function relationship for either agent genus, or described sufficient species to represent the breadth of the claimed genus, the disclosure lacks adequate description for the claimed genera of agents. 
2. Applicant is arguing requirements of enablement, not written description. 35 U.S.C. 112(a)  and the first paragraph of pre-AIA  35 U.S.C. 112  require that the "specification shall contain a written description of the invention ...." This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1560, 19 USPQ2d 1111, 1114 (Fed. Cir. 1991); see also Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004) (discussing the history and purpose of the written description requirement); In re Curtis, 354 F.3d 1347, 1357, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004) ("conclusive evidence of a claim’s enablement is not equally conclusive of that claim’s satisfactory written description"). The written description requirement has several policy objectives. "[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed." In re Barker, 559 F.2d 588, 592 n.4, 194 USPQ 470, 473 n.4 (CCPA 1977). Another objective is to convey to the public what the applicant claims as the invention. See Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1566, 43 USPQ2d 1398, 1404 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089 (1998). See MPEP 2163 for more information about Written Description requirements under 35 USC 112(a). 

Enablement
The rejection of claims 2, 41-42, 92-93, and 104 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating leukemia with The specific molecules of ActRIIB-Fc in combination with a pan-specific anti-TGFbeta antibody that are described in Example 12, does not reasonably provide enablement for treating cancers and tumors with any other combination of agents, or treating any other type of cancer or tumor with the ActRiib-Fc and anti-TGFbeta antibody of Example 12.   The rejection of claims 22, 30, 52, and 91 is rendered moot by cancellation of the claims. The enablement is limited to the specific embodiment of Example 12. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: (1) the nature or the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. When the above factors are weighed, it is the examiner’s position that one skilled in the art could not practice the invention without undue experimentation. Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444.

(1) The nature of the invention and (5) The breadth of the claims:
The instant claims are drawn to a method of treating cancer or a tumor in a patient comprising administering to a patient in need thereof (1) an ActRII antagonist where the antagonist comprises a fusion protein comprising an amino acid sequence that is at least 90% identical to amino acids 29-109 of SEQ ID NO:1 and an immunoglobulin Fc domain, and (2) a TGFbeta antagonist, wherein the TGF beta antagonist is a pan-specific antibody that binds TGFbeta-1, -2, and -3. and each of the antagonists is administered in an effective amount. Various cancers can be treated as listed in instant claim 22. The term “antagonize” is defined in the specification as “refers to the process of inhibiting a protein and/or gene (e.g., by inhibiting or decreasing that protein's gene expression or by inducing an active protein to enter an inactive state) or decreasing a protein's and/or gene's activity.” Therefore, there are two extremely broad genera of agents that encompass a broad set of fusion polypeptides and a broad class of antibodies. In addition to perform the antagonist function for each genus, they must each be able to treat leukemia and all forms of tumors (see also rejection under 35 USC 112(b) below). The instant specification sets forth structurally related examples of ActRII antagonist polypeptides labeled as SEQ ID NOs: 1, 2, 3, 4, 5, 6, 58, 59, 60, 63, 64, 65, 66, 68, 69, 70, 73, 77, 78, 128, 131, 132, and 133. No other examples from any other type of molecule genus have been presented. The examples are further allowed to have up to 30% variation, which can encompass dozens of amino acid mutations. Further, TGFbeta antagonist examples are presented as SEQ ID NO: 34 and SEQ ID NO:35, and similar number of mutations are permitted. This means that each of the recited genera encompass millions of possible proteins, and possibly millions of peptides, antibodies, small molecules and nucleic acid therapeutics.  
The claims further require administration of one or more additional immune-oncology agents as named in claim 42. These can include agents that are PDL1 binding agents, CD20-directed cytolytic binding agents, CTLA-4 binding agents and PD-1 binding agents. Like the antagonist genera above, these agents are defined by their function, which requires binding to a specific target protein. There are no specific examples of species within these genera that are presented in the specification. 
While the claims recite leukemia as the “cancer” the claims also recite “tumors” without defining the genus. It is unclear exactly what diseases are encompassed by the claims, see also rejection under 35 USC 112(b) below. The claims are also overly broad and inclusive of all types of tumors in humans generally. The breadth of the claim exacerbates the complex nature of the subject matter to which the present claims are directed.  The claims are extremely broad due to the vast number of possible tumor types and tumor cell growth mechanisms represented by the term “treating a tumor in a patient.” A list of possible cancer and tumor types was presented in the previous Office Action.  There are hundreds of tumor types, which have in common only some loss of controlled cell growth. Tumors are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands. They can occur in pretty much every part of the body. 

(2) The state of the prior art and (4) The predictability or unpredictability of the art:
While the state of the art is relatively high with regard to the treatment of specific cancer types, the state of the art with regard to treating cancer broadly is underdeveloped.  In particular, there is no known anticancer agent that is effective against all cancer cell types.  The cancer treatment art involves a very high level of unpredictability.  While the state of the art is relatively high with regard to the treatment of specific cancers with specific agents, it has long been underdeveloped with regard to the treatment of cancers broadly.  The lack of significant guidance from the present specification or prior art with regard to the actual treatment of all cancer cells in a mammal, including a human subject, with the claimed active ingredient makes practicing the claimed invention unpredictable. 
With regard to cancer treatment, Bally et al. (US 5,595,756) stated, “Despite enormous investments of financial and human resources, no cure exists for a variety of diseases.  For example, cancer remains one of the major causes of death.  A number of bioactive agents have been found, to varying degrees, to be effective against tumor cells.  However, the clinical use of such antitumor agents has been highly compromised because of treatment-limiting toxicities” (col. 1, lines 17-24).  
Sporn et al, “Chemoprevention of Cancer,” Carcinogenesis, Vol. 21 (2000), 525-530, teaches the magnitude of mortality of cancers and that mortalities are in fact still rising and that new approaches to a variety of different cancer are critically needed.  Sporn et al also teaches that “given the genotype and phenotype heterogeneity of advanced malignant lesions as they occur in individual patients, one wonders just exactly what are the specific molecular and cellular targets for the putative cure.”
Furthermore, the art indicates the difficulties in going from in vitro to in vivo for drug development for treatment of cancers. Auerbach et al (Cancer and Metastasis Reviews, 2000, 19: 167-172) indicates that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response. For example, the 96 well rapid screening assay for cytokinesis was developed in order to permit screening of hybridoma supernatants…In vitro tests in general have been limited by the availability of suitable sources for endothelial cells, while in vivo assays have proven difficult to quantitate, limited in feasibility, and the test sites are not typical of the in vivo reality (see p. 167, left column, 1st paragraph). Gura T (Science, 1997, 278(5340): 1041-1042, encloses 1-5) indicates that “the fundamental problem in drug discovery for cancer is that the model systems are not predictive at all” (see p. 1, 2nd paragraph). Furthermore, Gura T indicates that the results of xenograft screening turned out to be not much better than those obtained with the original models, mainly because the xenograft rumors don’t behave like naturally occurring tumors in humans—they don’t spread to other tissues, for example (see p. 2, 4th paragraph). Further, when patient’s tumor cells in Petri dishes or culture flasks and monitor the cells’ responses to various anticancer treatments, they don’t work because the cells simply fail to divide in culture, and the results cannot tell a researcher how anticancer drugs will act in the body (see p. 3, 7th paragraph). Furthermore, Jain RK (Scientific American, July 1994,58-65) indicates that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain (see p. 58, left most column, 1st paragraph). Further, Jain RK indicates that to eradicate tumors, the therapeutic agents must then disperse throughout the growths in concentrations high enough to eliminate every deadly cells…solid cancers frequently impose formidable barriers to such dispersion (see p. 58, bottom of the left most column continuing onto the top of the middle column). Jain RK indicates that there are 3 critical tasks that drugs must do to attack malignant cells in a tumor: 1) it has to make its way into a microscopic blood vessel lying near malignant cells in the tumor, 2) exit from the vessel into the surrounding matrix, and 3) migrate through the matrix to the cells. Unfortunately, tumors often develop in ways that hinder each of these steps (see p. 58, bottom of right most column). Further, as taught by HogenEsch et al (J Control Release. 2012 December 10; 164(2): 183–186.) There is no single cell culture or in vivo cancer model that faithfully predicts the efficacy of
anticancer drugs in human clinical trials. Cell culture approaches offer the advantage of human-derived cell lines or tissue fragments from primary tumors, but cannot mimic the complexity of the reciprocal interaction between the growing tumor and the co-evolving microenvironment. Xenografts in immunodeficient mice have limited added value over cell culture models as the lack of an intact immune system and insufficient interactions between the human tumor cells and mouse stromal cells do not recapitulate human cancers. Thus, the art recognizes that going from in vitro studies to in vivo studies for cancer drug developments are difficult to achieve.
Given Bally et al teaching of treatment-limiting toxicities in clinical use, Sporn’s teaching that the cancer progression is heterogeneous as it progresses, both in genotype and phenotype, Auerbach et al teaching that one of the major problems in angiogenesis research has been the difficulty of finding suitable methods for assessing the angiogenic response, Gura’s teaching that the models are unpredictable, and Jain’s teaching that the existing pharmacopoeia has not markedly reduced the number of deaths caused by the most common solid tumors in adults, among them cancers of the lung, breast, colon, rectum, prostate and brain demonstrates that the treatment of cancer is highly unpredictable, if even possible for many cancers.

(6) the amount of direction or guidance presented; (7) the presence or absence of working examples:
The specification sets forth a number of in vitro examples showing isolation of a few species of antagonists, and in vitro assays for related signaling pathways. However, there is only a single working example of administration of any of the claimed antagonist agents to a single mouse model of leukemia. Example 12 investigated the tumor-free status of mice treated with ActRiia-fc and anti-TGFbeta pan-specific antibody that binds to TGFbeta 1, 2, and 3. It is noted that the anti-TGFbeta antibody is not described by sequence, and the specific antigen peptide is not identified. Beyond this example, one of skill in the art would be required to first identify an antagonist for each of the two categories of antagonists, then identify a combination that would allow each antagonist to have activity separately for treating the cancer or tumor, and then one of skill in the art would be required to screen hundreds of types of cancer, each with its own etiology and pathological features, to identify a specific combination of two agents that can treat a specific type of cancer. Further experimentation would be required to identify the effective dose for each of the two antagonist species. This would amount to an undue level of experimentation for one of skill in the art.

Applicant’s Arguments
Applicant argues:
1. The Examiner has acknowledged that the specification is sufficiently enabled for treating leukemia with ActRIIB antagonists and pan anti-TGFbeta antibodies. 

Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
1. It is unclear if the claims are actually limited to leukemia. See the rejection under 35 USC 112(b). The claims appear to still require treatment of “tumors” with the two very broad genera of agents. These genera are overly broad as indicated in the rejection, and would still require undue experimentation to identify the agents within the two genera that would be capable of treating any particular tumor or leukemia. Therefore, the rejection is maintained. 

New Claim Rejections
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 41-42, 92-93, and 104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a method of treating cancer or a tumor” and “wherein the cancer is leukemia.” It is unclear what diseases are encompassed by the term “tumor,” and whether the claim also is directed to methods of treating tumors, since leukemia is recited as a single cancer type. The dependent claims are also rejected because they do not remedy the deficiency. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002. The examiner can normally be reached 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        5/13/22

/BRIAN GANGLE/Primary Examiner, Art Unit 1645